On October 10, 1939, an alternative writ of mandamus issued out of the Circuit Court of Polk County, Florida, on the relation of J.E. Hobart, directed to Hon. Paul M. Henderson, as Tax Collector of Polk County, Florida, respondent, in which it appeared that the relator was operating a restaurant at 240 North Florida Avenue, Lakeland, Florida, and not more than five persons were employed thereat. The relator applied to the aforesaid tax collector for a 1939-1940 State and county license authorizing or permitting the operation of a restaurant and tendered the sum of $10.00 as provided by Section 6 and the sum of $5.00 fixed by Section 2 of Chapter 18011, Acts of 1937, and the further sum of 25 cents as the county judge's fee prescribed by Section 1 thereof.
The respondent filed a motion to quash the alternative writ on the ground that the respondent tax collector was without lawful authority to accept the tendered sum and issue a license under the provision of Section 6 of Chapter 18011, Acts of 1937. The lower court made and entered an order overruling and denying the motion to quash and awarded a peremptory writ of mandamus, thereby holding that it was the official duty of the respondent to accept the money tendered and issue the license under the provisions of Sections 1, 2 and 6 of Chapter 18011. From this judgment an appeal has been perfected to this Court and the case is here for review.
We have given careful consideration to the entire record, *Page 883 
the briefs of counsel for the respective parties, and hold that the case at bar is ruled by a companion suit of State ex rel.
Rachel B. Beth, joined by her husband, Anton Beth, v. J.M. Burnett, as Tax Collector of Hillsborough County, Florida, this day decided.
The judgment appealed from is hereby affirmed.
TERRELL, C. J., and WHITFIELD, BROWN, BUFORD and THOMAS, J. J., concur.